DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 07/15/21 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 3, 5, 7 and 11 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 3. Specifically, the prior art fails to disclose a high-speed multichannel optical module comprising a PCBA, a light transmitting assembly, a wavelength division multiplexing assembly, a light receiving assembly, and a structural component, wherein the light transmitting assembly is electrically connected to the PCBA, the light receiving assembly is electrically connected to the PCBA, the light transmitting assembly is connected to the wavelength division multiplexing assembly via an optical fiber, and the PCBA, the light transmitting assembly, the wavelength division multiplexing assembly, and the light receiving assembly are each engaged with the structural component, wherein the light transmitting assembly comprises a light transmitting flexible board and a light transmitting array, the light transmitting flexible board is electrically connected to the light transmitting array; the light receiving assembly comprises a light receiving flexible board, a wavelength division demultiplexer, a PCB sub-board, and a second 
Claims 5, 7 and 11 depend from claim 3. 
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one 
Claims 3, 5, 7 and 11 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883